Title: To Alexander Hamilton from Hezekiah Bissell, 23 November 1799
From: Bissell, Hezekiah
To: Hamilton, Alexander


          
            Sir,
            Hartford Novr. 23d. 1799—
          
          being absent from Hartford a few days past, I recd. yours of Novr. 11th this day; shall repair to Niagara with all possible expidition, & put myself under the order of Major Rivardi.
          With consideration Your hble & obedt. Sert.
          
            Hezh. W Bissell
          
        